DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the objection to the claims, and the rejection of claims 1-20 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-20 are currently pending and rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owensby (US 20150056342) in view of Marquez (EP 2055651), von Sybel (US 20160280440) and Vermaas (NL 1001185).
Regarding claim 1 , Owensby teaches a tray "for" packaging food products constituted of a flat sheet of material (see figure 1 b, l c, 5e, 50 having a perimetric edge (see figure 5e). Regarding the limitation of, "the flat sheet comprises at least one paper-based lower layer and one plastic material upper layer," it is noted that Owensby teaches that the support member 10 can be a flat support member (see at least, paragraph 73 and figure 5e) and can have multiple layers (see paragraph 64 - "films used to construct the support member... can be multilayer"). Owensby also teaches that the film can be adhered to non-thermoplastic substrates such as paper (see paragraph 40). Thus, Owensby encompasses the multilayer support being a combination of a paper based layer and a plastic layer.
If it could have been construed that Owensby was not specific as to a paper lower layer and a plastic upper layer, then it is noted that Marquez also teaches a flat support (Paragraph 19) that can have an outermost (i.e. lower) paper layer (paragraph 29 - cardboard), with an inner (i.e. upper) plastic layer as a heat sealable layer (paragraph 29, 32 - heat sealable layer). To thus modify Owensby and to provide the upper layer as the plastic layer and the lower layer as the paper based layer would have been obvious to one having ordinary skill in the art, for the purpose of providing heat sealability to the protective film, as well as for providing a hermetic seal to the package as already desired by Owensby (Owensby paragraph 6, 55).
Regarding the limitations of, "the tray has an elongate cut that extends along a length and is spaced from the perimetric edge along the entire length; between the elongate cut and the perimetric edge a portion of the flat sheet is identified which defines a frame that at least partly surrounds an inner part of the flat sheet on which, in use, a food product is to be positioned; the frame has at least one opening portion, which is a stretch of the frame and is delimited on two opposite sides by two main bending lines which are made in the frame and on other two sides, respectively, by the perimetric edge and by the elongate cut; each of the two main bending lines extends from the perimetric edge to the elongate cut; the two main bending lines are lines of preferential bending and allow a bending of the opening portion of the frame relative to the rest of the flat sheet; and wherein at the opening portion of the frame, the elongate cut delimits a protruding projection of the inner part of the flat sheet, which protrudes towards the perimetric edge, relative to a straight line that passes through two points at which the two main bending lines intersect the elongate cut," the claim differs from the Owensby/Marquez combination in this regard.
It is noted however, that von Sybel teaches a tray that has an elongate cut that extends along a length and is spaced from the perimetric edge along the entire length(see figure 2, item 18; paragraph 39-40, where lower film 10 is a tray); between the elongate cut and the perimetric edge a portion of the flat sheet is identified which defines a frame that at least partly surrounds an inner part of the flat sheet (see figure 2, the frame being construed as between the cut 18 and the edge of the tray). Von Sybel teaches that such a configuration for the edge regions of the tray have been advantageous for allowing the tray to be used with a hinged peelable lidding film without 
Owensby already desires for the tray to be easily opened when a cover is placed thereon (see at least, paragraph 39, 76). To thus modify the Owensby/Marquez combination and to use the elongate cuts to define a frame, as taught by von Sybel would have been obvious to one having ordinary skill in the art for the purpose of allowing the tray and covering film as taught by Owensby to be used together to form a resealable lid.
Regarding the limitation of, "the frame has at least one opening portion, which is a stretch of the frame and is delimited on two opposite sides by two main bending lines which are made in the frame; and on other two sides, respectively, by the perimetric edge and by the elongate cut, each of the two main bending line extends from the perimetric edge to the elongate cut; the two main bending lines are lines of preferential bending and  allow a bending of the opening portion of the frame relative to the rest of the flat sheet," the claim differs from the Owensby/Marquez/von Sybel combination in this regard.
However, in view of von Sybel, it would have been obvious to have provided some form of separating the frame from the remainder of the tray for opening a package made using the tray; and Owensby already desires using an easy peel tab on the tray for facilitating opening when the tray is used as a food package (see paragraph 76).
Nonetheless, Vermaas teaches a frame (see figure 5, item 7 and 16), having an opening portion (see figure 3-5, where the tray portion can be used for opening), where said opening portion can be construed to be a stretch (i.e. portion) of the frame. The 
Each of Vermaas’s bending lines extend from the perimetric edge to a cut that defines the frame (see figure 3, item 14 and figure 5, item 16).  That is, cut line 14, has been construed to be analogous to von Sybel’s cut line 18.  Vermaas’s bending lines 12, extend to the cut line 14 that defines the frame.  The opening portion is also seen to be delimited by the perimetric edge, as shown in figure 3, as well as the cut line 14.  Vermaas’s figures 3 and 4 are annotated below to further show the above interpretation:

    PNG
    media_image1.png
    905
    1143
    media_image1.png
    Greyscale

Vermaas teaches the above described opening portion is used for facilitating peeling of a covering film from a tray. 
To thus modify the tray taught by the Owensby/Marquez/von Sybel combination and to provide two opposing bending lines that extend from the perimetric edge of the flat tray to elongate cut as taught by von Sybel, would have been obvious to one having ordinary skill in the art for the purpose of facilitating easier removal of a covering film that was secured to the tray.
In view of Vermaas, the combination teaches the main preferential bending lines allow a bending of the opening portion of the frame relative to the rest of the flat sheet.
Regarding the limitation of, "wherein at the opening portion of the frame, the elongate cut delimits a protruding projection of the inner part of the flat sheet, which protrudes towards the perimetric edge relative to a straight line that passes through two points at which the two main bending lines intersect the elongate cut, it is noted that Vermaas teaches that the cut of the frame (figure 3, 5, item 14) results in a protruding projection (16) which protrudes toward the perimetric edge relative to a straight line that passes through two points at which the bending lines intersect the cut. 
To thus modify the combination, in view of Vermaas to provide the frame with a protruding portion would have been obvious to one having ordinary skill in the art for the purpose of facilitating peeling of a lid that was secured to the tray by being able to grasp a portion of the tray and to peel away the lid.
Regarding claim 2, in view of Vermaas the combination teaches two bending lines that extend along the same straight line.
Regarding claim 3, Vermaas teaches that the opening portion is provided at a corner of a tray. Von Sybel teaches two zones of a frame that extend along lines that are perpendicular or at an angle to each other. Therefore, it would have been obvious to 
Regarding claims 5 and 6, von Sybel teaches that the elongate cut extends for more than half of the extent of the perimetric edge; and where the elongate cut and resulting frame have a "U" or "C" shape. The specific shape of the elongate cut is not seen to provide a patentable distinction over the combination. Since the prior art already teaches an elongate cut that has been designed to separate a frame portion of the tray from the remainder of the tray, for the purpose of facilitating opening when the tray has been used as a food package, the specific shape of the elongate cut is seen to have been an obvious matter of engineering and/or design.

Claims 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owensby (US 20150056342) in view of Marquez (EP 2055651) and von Sybel (US 20160280440).
Regarding claim 9, Owensby teaches a pack containing a food product (paragraph 5). As discussed above with respect to claim 1 , Owensby also teaches that the tray can be a flat sheet of multi-layer material (see figure 1 c, 5e, 5f) having a perimetric edge (see figure 5e). That is, regarding the limitation of the flat sheet comprising at least one paper based lower layer and one plastic material upper layer," it is noted that Owensby teaches that the support member 10 can be a flat support member (see at least, paragraph 73 and figure 5e) and can have multiple layers (see 
If it could have been construed that Owensby was not specific as to a paper lower layer and a plastic upper layer, then it is noted that Marquez also teaches a flat support (Paragraph 19) that can have an outermost (i.e. lower) paper layer (paragraph 29 - cardboard), with an inner (i.e. upper) plastic layer as a heat sealable layer (paragraph 29, 32 - heat sealable layer). To thus modify Owensby and to provide the upper layer as the plastic layer and the lower layer as the paper based layer would have been obvious to one having ordinary skill in the art, for the purpose of providing heat sealability to the protective film, as well as for providing a hermetic seal to the package as already desired by Owensby (Owensby paragraph 6, 55).
Regarding the limitation of, "wherein the tray has an elongate cut that extends along a length and spaced from the perimetric edge along the entire length, and wherein between the elongate cut and the perimetric edge a portion of the flat sheet is identified which defines a frame that at least partly surrounds an inner part of the flat sheet," the claim differs from the Owensby/Marquez combination in this regard.
It is noted however, that von Sybel teaches a tray that has an elongate cut that extends along a length and is spaced from the perimetric edge along the entire length(see figure 2, item 18; paragraph 39-40, where lower film 10 is a tray); between the elongate cut and the perimetric edge a portion of the flat sheet is identified which defines a frame that at least partly surrounds an inner part of the flat sheet (see figure 2, 
Owensby already desires for the tray to be easily opened when a cover is placed thereon (see at least, paragraph 39, 76). To thus modify the Owensby/Marquez combination and to use the elongate cuts to define a frame, as taught by von Sybel would have been obvious to one having ordinary skill in the art for the purpose of allowing the tray and covering film as taught by Owensby to be used together to form a resealable lid.
Regarding a food product positioned on the inner part of the flat sheet, Owensby teaches a food product as shown in figure 5e, item 20 and paragraph 5.
Regarding the limitation of "at least one protective film fixed to the tray," Owensby teaches a film (see figure 5e, item 15; paragraph 64, lidding film) fixed to the tray (see figure 50).
Regarding the limitation of, "wherein there are also at least two connecting zones that are at least partly separate, between the protective film and the tray, a first connecting zone that extends continuously on the inner part of the flat sheet in a closed ring that surrounds the food product, and a second connecting zone that extends at least along the frame (5) and externally relative to the first connecting zone" it is noted that von Sybel teaches two connecting zones (figure 3, item 20 and 21) that are at least partly separate and between the protective film and the tray (see figure 4). von Sybel 
Regarding claim 10, von Sybel teaches that the pack is reclosable (see paragraph 4 - "resealable lid"; paragraph 15 and 45) and wherein, at the first connecting zone, the protective film is fixed to the tray in such a way that it can be detached and stuck down again (see paragraph 45).
Regarding claims 17 and 18, von Sybel teaches that the elongate cut extends for more than half of the extent of the perimetric edge; and where the elongate cut and resulting frame have a "U" or "C" shape. The specific shape of the elongate cut is not seen to provide a patentable distinction over the combination. Since the prior art already teaches an elongate cut that has been designed to separate a frame portion of the tray from the remainder of the tray, for the purpose of facilitating opening when the tray has been used as a food package, the specific shape of the elongate cut is seen to have been an obvious matter of engineering and/or design.


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 9 above, which rely on Owensby (US 20150056342) as the primary reference and in further view of Wertepny (US 2874836 - cited on IDS).
Regarding claims 7 and 19, in view of von Sybel teaching that the lid can be hinged, it would have been obvious to one having ordinary skill in the art to have provided bending lines which extend between the elongate cut and the perimetric edge for bending of the frame. Nonetheless, Wertepny further teaches a tray having bending lines (see figure 2, item 19) for the same purpose of providing a hinged opening.
To thus modify the combination and to provide additional bending lines to the tray, as taught by Wertepny, would have been obvious to one having ordinary skill in the art, for the purpose of making the tray and lid hinge easier.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 9 above, which rely on Owensby (US 20150056342) as the primary reference and in further view of Williams (US 5899333).
Regarding claims 8 and 20, von Sybel teaches cut lines that can be punched to form the frame (see paragraph 40).
Von Sybel is not specific as to the elongate cut (18) being an interrupted cut comprising connecting points that constitute breaking zones.
However, Williams further teaches that similar cuts can be perforation lines (see column 4, lines 17-22 and figure 1). To thus modify the combination and to use other .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 9 above, which relies on Owensby (US 20150056342) as the primary reference and in further view of Spix (EP 3072831) and Fujimura (US 20090250466).
Claim 11 differs from the combination applied to claim 9 in specifically reciting that "the second connecting zone also extends continuously in a closed ring."
However, Spix teaches a resealable container (see figure 1 and paragraph 18) having a lid (2) and a container (3) and where there is a circumferential outer sealing surface 12 (see paragraph 19) and an inner resealable ring (see figure 1, item 10a; paragraph 19). Fujimura also teaches a circumferential outer seal (see figure 1 , item 24) and a weaker inner seal (figure 1 , item 23) where the stronger circumferential seal has been advantageous for ensuring that the container remains sealed prior to its desired opening to access the contents (see paragraph 7). In view of these teachings, to modify the combination and to provide the outer connecting zone as a continuously closed ring would also have been obvious to one having ordinary skill in the art to ensure that the contents remained sealed and fresh prior to the desired opening of the package to access the contents. That is, as von Sybel teaches a gap in the outer seal, it would have been obvious to one having ordinary skill in the art that the weaker inner seal could be separated to contaminate the contents. Therefore, modification in view of the prior art teachings to provide a concentric outer seal would have been obvious to .

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 9 above, which relies on Owensby (US 20150056342) as the primary reference and in further view of Vermaas (NL 1001185).
Claim 12 differs from the combination applied to claim 9 in specifically reciting, "the frame has at least one opening portion, which is a stretch of the frame and is delimited on two opposite sides by two main bending lines which are made in the frame and on other two sides, respectively, by the perimetric edge and by the elongate cut; each of the two main bending lines extends from the perimetric edge to the elongate cut; the two main bending lines are lines of preferential bending and allow a bending of the opening portion of the frame relative to the rest of the flat sheet."
However, in view of von Sybel, it would have been obvious to have provided some form of separating the frame from the remainder of the tray for opening a package made using the tray; and Owensby already desires using an easy peel tab on the tray for facilitating opening when the tray is used as a food package (see paragraph 76).
Nonetheless, Vermaas have been relied on as already discussed above with respect to claim 1 to teach the above limitations.
To thus modify the tray taught by the Owensby/Marquez /von Sybel combination and to provide two opposing bending lines that extend from the perimetric edge of the flat tray to elongate cut as taught by von Sybel, would have been obvious to one having 
In view of Vermaas, the combination teaches the main preferential bending lines allow a bending of the opening portion of the frame relative to the rest of the flat sheet.
Regarding claim 13, which recites, "wherein at the opening portion of the frame, the elongate cut delimits a protruding projection of the inner part of the flat sheet, which protrudes towards the perimetric edge relative to a straight line that passes through two points at which the two main bending lines intersect the elongate cut,  noted that Vermaas teaches that the cut of the frame (figure 3, 5, item 14) results in a protruding projection (16) which protrudes toward the perimetric edge relative to a straight line that passes through two points at which the bending lines intersect the cut. 
To thus modify the combination, in view of Vermaas and to provide the frame with a protruding portion would have been obvious to one having ordinary skill in the art for the purpose of facilitating peeling of a lid that was secured to the tray by being able to grasp a portion of the tray and to peel away the lid.
Regarding claim 14 in view of Vermaas, the combination teaches the two main preferential bending lines extend along the same straight line.
Regarding claim 15, Vermaas teaches that the opening portion is provided at a corner of a tray. Von Sybel teaches two zones of a frame that extend along lines that are perpendicular or at an angle to each other. Therefore, it would have been obvious to one having ordinary skill in the art that modification of the Owensby/Marques/von Sybel combination in view of Vermaas would have resulted in the opening portion being at a .

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 12 above, which rely on Owensby (US 20150056342) as the primary reference and in further view of Cederroth (US 5393032). 
Regarding claims 4 and 16, which recite wherein the frame has a plurality of opening portions, it is noted that to provide multiple opening portions when the combination already teaches an opening portion is seen to have been an obvious duplication of parts, which is not seen to provide a patentable distinction over the combination. That is, it is not seen that patentability can be predicated on simply providing a second element that is a duplicate of the first element when both elements perform the same function. Nonetheless, Cederroth teaches two corner elements of a tray that can be used for opening the tray (see figure 3 which shows two corners that can be used for opening the tray). Therefore, to modify the combination and to provide two opening portions would have been obvious to one having ordinary skill in the art, for the purpose of providing multiple portions at which the tray can be opened.

Response to Amendment
On pages 7-8 of the response, Applicant urges that von Sybel requires the presence of the trough and the thermoforming of the lower film and that the cutting line is made in a flange surrounding the trough.  Thus, Applicant urges that the cutting line 
This urging is not seen to be sufficient.  While it is acknowledged that one having ordinary skill in the art would have been able to modify the Owensby embodiment shown in figure 2b, it is not seen that the prior art would teach away from using von Sybel’s teaching of an opening mechanism with Owensby’s figure 5e embodiment, especially because both of Owensby’s embodiments would require some mechanism for opening the package.  On paragraph 76, Owensby suggests that any type of opening mechanism could be used.  Von Sybel also teaches an opening mechanism that also allows for the package to be resealable.  Thus, it is still seen to be prima facie obvious to modify Owensby in view of Von Sybel, to use Von Sybel’s cut lines along the tray for facilitating opening and resealability to Owensby’s tray.  

Further on pages 8-9 of the response, Applicant urges that Owensby’s embodiment of figure 2b, which comprises a trough, can be thermoformed, but Owensby does not include the paper based material listed in paragraph 66 as part of the thermoformable embodiment.  It is further urged that Von Sybel requires thermoforming of the film web and does not disclose any paper-based materials; and Marquez further does not consider cardboard for a structure layer when the support material is thermoformed.
Applicant’s urgings have been considered but are not seen to be sufficient to overcome the rejection.  There is not seen to be any support or evidence that a multilayer structure comprising a paper layer cannot be thermoformed.  It is further 

On page 9 of the response, Applicant urges that Vermaas discloses cuts but not bending lines at item 12.  
It is noted however, that even cut lines can be construed to be bending lines, especially as in figure 4, Vermaas shows the tray portion being bent away along line 12.  A machine translation of Vermaas further evidences that item 12 is a fracture line which can also be a perforation line, thus being bendable and breakable from the tray (see the included machine translation: “The fracture line 12” “a perforation line” - see the last paragraph). 

Further on page 9, of the response, Applicant urges that Vermaas’s line 12 does not extend from the perimetric edge 5 to the inner edge of Vermaas’s frame, at item 7.
It is noted however, that Vermaas only provides one cut that can be construed as defining a frame.  This can be seen at item 14, defining the frame at 16.  The two bending lines at 12 are seen to extend from the perimetric edge of the tray, to the cut line at 14.  As the rejection relies on a combination, it would have been obvious to modify the opening mechanism taught by von Sybel, and to include two linear bending 

Further on page 9 of the response, Applicant urges that Vermaas does not disclose any opening portion which is delimited on two opposite sides by two bending lines which are made in the frame and on other two sides, respectively, by the perimetric edge and by the elongate cut.
This argument is not seen to be sufficient in view of the teachings of Vermaas, as discussed in the rejections above.  It is noted that Vermaas teaches that the opening portion of the frame is delimited on two opposition sides by the bending lines 12.  The opening portion is further delimited by the perimetric edge and by the cut 14 that defines the frame.  

Further on page 9 of the response, Applicant urges that Vermaas’s frame is not between the elongate cut 14 and the perimetric edge and that the opening portion is not a stretch of the frame.  Rather, the opening portion of Vermaas is a different part than item 16.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that the claim requires the opening part of the frame to be between the elongate cut and the parametric edge.  This is seen to be suggested by Vermaas.  Because Vermaas teaches that lines 12 are fracture lines that break, it is seen that Vermaas teaches that the opening portion is indeed part of the frame.

On page 10 of the response, Applicant urges that combining Vermaas with von Sybel would have made the opening portion of Vermaas at a corner of the packaging but one having ordinary skill in the art would not have had any reason to extend the opening portion up to the cutting lines 18 of von Sybel. 
This argument is not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is initially noted that Vermaas’s cut line 14 has been construed to be analogous to von Sybel’s cut line at 18.  It is further noted that in figure 1, Vermaas can be construed to teach a seal that is analogous to von Sybel’s inner peelable seal.  Vermaas further teaches that there are additional adhesive points at 13, thus suggesting the opening portion being positioned between two sealing regions.   In view of this, and because cut line 14 of Vermaas has been construed as analogous to von Sybel’s cut line 18, it would have been obvious to one having ordinary skill in the art, to position Vermaas’s opening portion to intersect with von Sybel’s cut line.  See von Sybel annotated below, with Vermaas’s opening portion:


    PNG
    media_image2.png
    547
    739
    media_image2.png
    Greyscale

Applicant’s arguments with respect to Schmidt are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims. 
The remainder of Applicant’s arguments are moot in view of the new grounds of rejection, necessitated by the amendment to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sontag (DE 3446093) discloses a tray (see figure 1, 2, item 1) which has a cut (see figure 2, 3, item 8 - “predetermined breaking line” see paragraph 19 of the machine translation) that defines a frame (5) and where the frame has an opening portion (figure 2, 3, item 7, 9; see figure 1 showing the opening) delimited on two opposite sides by  

    PNG
    media_image3.png
    392
    850
    media_image3.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792